Steele Hays, Justice. In 1985,52 of the 64 electors residing within the town of Pindall, Arkansas, petitioned the Searcy County Court to reactivate the government of Pindall and order municipal elections pursuant to Ark. Stat. Ann. § 19-112 (Repl. 1980). Appellant, a resident and property owner, intervened in opposition to the reactivation. The county court granted the petition and on appeal to circuit court reactivation was upheld. Appellant has appealed to this court pursuant to Rule 29(l)(c), interpretation of a statute, contending the circuit court erred: (1) in permitting a reactivation of an incorporated town because the original order was void and (2) in not enforcing state public policy against reactivating long inactive corporate towns.  While these arguments appear to want merit, we are obliged to affirm under Rule 9. The abstract consists solely of a narrative account of the proceedings below, much like a statement of the case. There is no abstract of the pleadings, of the proceedings before the circuit judge, of the exhibits or of the order appealed from. Notably lacking is the original order incorporating the town of Pindall which appellant contends is fatally flawed because it fails to contain provisions he regards as essential. In short, we are unable to follow and intelligently decide the arguments on appeal, given the state of the abstract as presented. Farrco Construction Co. v. Coleman, 267 Ark. 159, 589 S.W.2d 573 (1979); Speed v. Mays, 226 Ark. 213, 288 S.W.2d 953 (1956); Ellington v. Remmel, 226 Ark. 569, 293 S.W.2d 452 (1956); Wells v. Paragon Printing Co., 249 Ark. 950, 462 S.W.2d 471 (1971); Energy Oil Co. v. Rose Oil Co., 250 Ark. 484, 465 S.W.2d 690 (1971). Affirmed.